Case 5:20-cv-01324-EEF-MLH Document 3-1 Filed 10/12/20 Page 1 of 13 PageID #: 50




             1st JUDICIAL DISTRICT COURT FOR THE PARISH OF CADDO

                                    STATE OF LOUISIANA

 NO.:    621353                                                                                     DIV.: "C"

              TINA ATOE, INDIVIDUALLY AND AS NATURAL TUTRIX/
        GUARDIAN FOR AND ON BEHALF OF HER MINOR CHILD

                                             VERSUS

    ORTHOPEDIATRICS US DISTRIBUTION CORP., ORTHOPEDIATR!!IC::.:S~C~~~
         CHRINERS HOSPITAL FOR CHILDREN, ORTHOFIX, INC. NS         ~                                               f LED
            DR. KALAN MCCLARY AKA DR. KAYLAN MCCLAR         --
                                                                                                          FEB 14 2020
 FILED: _ _ _ _ _ __                                                                                              JIM SCOTT
                                              - - - - - - - - - - - - - t t - - - : : : D : l l ' l f f l f t m ' ~ ERK OF COURT
                                              DEPUTY CLERK                                                     CADDO PAf.lSH



                     ANSWER TO PETITION FOR DAMAGES,
            AFFIRMATIVE DEFENSES, AND DEMAND FOR TRIAL BY JURY

         NOW INTO COURT, through undersigned counsel, comes Orthopediatrics US

  Distribution Corporation C'Orthopediatrics" or "Defendant"), and answers the Petition for

  Damages of Plaintiff, Tina Atoe, Individually and as Natural Tutrix/Guardian for and on

 behalf of Her Minor Child                  as follows:

                                                  I.

         The allegations contained in Paragraph 1 of the Petition are denied with respect to

 Orthopediatrics, except to admit that it is a Delaware Corporation.                             Any allegations

 directed towards any other Defendants are denied for lack of sufficient information to

 justify a belief therein.

                                                  II.

         The allegations contained in Paragraph 2 of the Petition are denied for lack of

 sufficient information to justify a belief therein.

                                                 111.

         The allegations contained in Paragraph 3 of the Petition are denied.

                                                 IV.

         The allegations contained in Paragraph 4 of the Petition are denied for lack of

 sufficient information to justify a belief therein.

                                                 V.

        The allegations contained in Paragraph 5 of the Petition are denied for lack of



                                                                                                                                   )
Case 5:20-cv-01324-EEF-MLH Document 3-1 Filed 10/12/20 Page 2 of 13 PageID #: 51




 sufficient information to justify a belief therein.

                                                 VI.

         The allegations contained in Paragraph 6 of the Petition are denied for lack of

 sufficient information to justify a belief therein.

                                                 VII.

         The allegations contained in Paragraph 7 of the Petition are denied for lack of

 sufficient information to justify a belief therein.

                                                VIII.

         The allegations contained in Paragraph 8 of the Petition are denied for lack of

 sufficient information to justify a belief therein.

                                                 IX.

         The allegations contained in Paragraph 9 of the Petition are denied for lack of

 sufficient information to justify a belief therein.

                                                 X.

         The allegations contained in Paragraph 10 of the Petition are denied for lack of

 sufficient information to justify a belief therein.

                                                 XI.

         The allegations contained in Paragraph 11 of the Petition are denied for lack of

 sufficient information to justify a belief therein.

                                                XII.

        The allegations contained in Paragraph 12 of the Petition are denied for lack of

 sufficient information to justify a belief therein.

                                                XIII.

        The allegations contained in Paragraph 13 of the Petition are denied for lack of

 sufficient information to justify a belief therein.

                                                XIV.

        The allegations conta ined in Paragraph 14 of the Petition are denied for lack of

 sufficient information to justify a belief therein.

                                                xv.
        The allegations contained in Paragraph 15 of the Petition are denied.
Case 5:20-cv-01324-EEF-MLH Document 3-1 Filed 10/12/20 Page 3 of 13 PageID #: 52




                                               XVI.

        The allegations contained in Paragraph 16 of the Petition are denied.

                                               XVII.

        The allegations contained in Paragraph 17 of the Petition are denied.

                                               XVIII.

        The allegations contained in Paragraph 18 of the Petition are denied.

                                                XIX.

        The allegations contained in Paragraph 19 of the Petition are denied for lack of

 sufficient information to justify a belief therein.

                                                xx.
        The allegations contained in Paragraph 20 of the Petition are denied for lack of

 sufficient information to justify a belief therein.

                                                XXI.

        The allegations contained in Paragraph 21 of the Petition are denied for lack of

 sufficient information to justify a belief therein.

                                               XXII.

        The allegations contained in Paragraph 22 of the Petition are denied.

                                               XXIII.

        The allegations contained in Paragraph 23 of the Petition are denied for lack of

 sufficient information to justify a belief therein.

                                               XXIV.

        The allegations contained in Paragraph 24 of the Petition are denied for lack of

 sufficient information to justify a belief therein.

                                               XXV.

        The allegations contained in Paragraph 25 of the Petition are denied.

                                               XXVI.

        The allegations contained in Paragraph 26 of the Petition are denied.

                                              XXVII.

        The allegations contained in Paragraph 27 of the Petition are denied.

                                              XXVIII.
Case 5:20-cv-01324-EEF-MLH Document 3-1 Filed 10/12/20 Page 4 of 13 PageID #: 53




        The allegations contained in Paragraph 28 of the Petition are not directed towards

 this Defendant, and are therefore denied for lack of sufficient information to justify a belief

 therein.

                                             XXIX.

        The allegations contained in Paragraph 29 of the Petition are not directed towards

 this Defendant, and are therefore denied for lack of sufficient information to justify a belief

 therein. Any allegations directed towards Orthopediatrics are denied.

                                             XXX.

        The allegations contained in Paragraph 30 of the Petition are not directed towards

 this Defendant, and are therefore denied for lack of sufficient information to justify a belief

 therein. Any allegations directed towards Orthopediatrics are denied.

                                             XXXI.

        The allegations contained in Paragraph 31 of the Petition are not directed towards

 this Defendant, and are therefore denied for lack of sufficient information to justify a belief

 therein.

                                             XXXII.

        The allegations contained in Paragraph 32 of the Petition are denied.

                                            XXXIII.

        The allegations contained in Paragraph 33 of the Petition are denied.

                                            XXXIV.

        Defendant denies any allegations contained in any misnumbered paragraphs in

 the Petition for Damages.

                                            XXXV.

        Defendant denies any allegations contained in the prayer for relief.

                              FIRST AFFIRMATIVE DEFENSE

        Plaintiffs' Petition for Damages fails to state claims against Orthopediatrics upon

 which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

        Orthopediatrics denies that Plaintiffs have been injured as they have alleged.
Case 5:20-cv-01324-EEF-MLH Document 3-1 Filed 10/12/20 Page 5 of 13 PageID #: 54




                              THIRD AFFIRMATIVE DEFENSE

        Orthopediatrics denies that Plaintiffs have any injuries and/or has suffered any

 damages as they have alleged.

                              FOURTH AFFIRMATIVE DEFENSE

        The sole and proximate cause of the alleged injuries to Plaintiffs and alleged

 damages were the negligence and/or fault and/or strict liability of Plaintiffs, and their

 negligence and/or fault and/or strict liability should operate to completely bar recovery

 herein or reduce recovery on a comparative fault basis.

                               FIFTH AFFIRMATIVE DEFENSE

        The sole and proximate cause of the alleged injuries to Plaintiffs and alleged

 damages were the negligence and/or fault and/or strict liability of third parties for whom

 Orthopediatrics is not responsible and the negligence and/or fault and/or strict liability of

  said third parties should operate to completely bar recovery herein or reduce recovery on

 a comparative fault basis.

                              SIXTH AFFIRMATIVE DEFENSE

        The product at issue does not contain a characteristic that renders the product

  unreasonably dangerous under any provision of the Louisiana Products Liability Act

 ("LPLA").

                           SEVENTH AFFIRMATIVE DEFENSE

        All warnings and instructions supplied with the subject product complied with the

 requirements of the LPLA.

                              EIGHTH AFFIRMATIVE DEFENSE

        Orthopediatrics specifically and affirmatively denies that the product at issue

 contained any defects in design, composition, or construction, as those terms are defined

 under the LPLA.

                              NINTH AFFIRMATIVE DEFENSE

        Orthopediatrics avails itself of all defenses set forth in the LPLA.

                              TENTH AFFIRMATIVE DEFENSE

        The methods, standards or techniques of designing and manufacturing the subject

 product, and its warnings or instructions, were prepared and .applied in conformity with
Case 5:20-cv-01324-EEF-MLH Document 3-1 Filed 10/12/20 Page 6 of 13 PageID #: 55




 the generally recognized state of the art of scientific and technical knowledge, and other

 relevant circumstances, and in conformity with applicable state and federal codes,

 standards, regulations or specifications, at the time the subject product was designed

 and/or manufactured.

                            ELEVENTH AFFIRMATIVE DEFENSE

        Plaintiffs' claims against Orthopediatrics may be prescribed.

                            TWELFTH AFFIRMATIVE DEFENSE

        Plaintiffs' claims may be barred, in whole or in part, by the applicable statute of

 limitation or by the applicable statute of repose.

                         THIRTEENTH AFFIRMATIVE DEFENSE

        Orthopediatrics reserves the right to assert that Plaintiffs failed to mitigate their

 damages, if appropriate.

                  FOURTEENTH ELEVENTH AFFIRMATIVE DEFENSE

        Any judgment entered in favor of Plaintiffs should be reduced by the amount of any

 settlement, release, covenant not to sue or covenant not to enforce a judgment or the

 amount of consideration paid by any person or entity liable to Plaintiffs for the injuries or

 damages alleged in the Petition.

                            FIFTEENTH AFFIRMATIVE DEFENSE

        In the event that it is determined that any product manufactured by Orthopediatrics

 is deemed to be unfit for its intended use, which is denied, such condition of the product

 developed after it left the custody and control of Orthopediatrics and such product was no

 longer in its original state of manufacture at the time of the loss in question.

                            SIXTEENTH AFFIRMATIVE DEFENSE

        No allegedly wrongful act or omission by Orthopediatrics was the cause in fact or

 the proximate cause of Plaintiffs' alleged injuries or other damages.

                        SEVENTEENTH AFFIRMATIVE DEFENSE

        The physical harm and/or damages allegedly suffered by Plaintiffs was caused by

 Plaintiffs' contributory fault; therefore, Plaintiffs' damages shall be diminished in

 proportion to Plaintiffs' fault and the fault attributed to non-parties whose conduct caused

 and/or contributed to Plaintiffs' alleged damages.
Case 5:20-cv-01324-EEF-MLH Document 3-1 Filed 10/12/20 Page 7 of 13 PageID #: 56




                          EIGHTEENTH AFFIRMATIVE DEFENSE

         Orthopediatrics reserves the right to deny that it designed, manufactured,

 assembled, marketed, supplied or sold the subject product once Orthopediatrics

 conducts an inspection of the subject product.

                          NINETEENTH AFFIRMATIVE DEFENSE

         Orthopediatrics prays for and is entitled to a reduction in liability based upon the

 percentage of negligence and/or fault of any other alleged solidary obligors and/or

 tortfeasors released by Plaintiffs in this proceeding.

                           TWENTIETH AFFIRMATIVE DEFENSE

         Orthopediatrics asserts the defense of intervening and/or superseding causation.

                         TWENTY-FIRST AFFIRMATIVE DEFENSE

         Orthopediatrics asserts the defense that the product(s) at issue was not used in a

  reasonably foreseeable manner or in the manner for which it was intended.

                       TWENTY-SECOND AFFIRMATIVE DEFENSE

         Orthopediatrics asserts the defense that the product(s) at issue was in a condition

 at the time of the occurrence at issue different from its condition at the time of

 manufacture and/or sale.

                         TWENTY-THIRD AFFIRMATIVE DEFENSE

         Orthopediatrics states that Plaintiffs' injuries or other damages may have been

 caused, in whole or in part, by the conduct of others over whom Orthopediatrics exercised

 no control and for whose conduct Orthopediatrics is not responsible.

                       TWENTY-FOURTH AFFIRMATIVE DEFENSE

         Defendant affirmatively pleads that it was in no way negligent or at fault, nor did it

 cause or contribute to the injuries and/or damages alleged to have been sustained by

 Plaintiffs.

                         TWENTY-FIFTH AFFIRMATIVE DEFENSE

         Orthopediatrics reserves the right to assert the defense of spoliation of evidence, if

 appropriate.


                        TWENTY-SIXTH AFFIRMATIVE DEFENSE

        Orthopediatrics asserts that Plaintiffs failed to exercise ordinary care for their own
Case 5:20-cv-01324-EEF-MLH Document 3-1 Filed 10/12/20 Page 8 of 13 PageID #: 57




 safety, resulting in his injuries, and therefore Plaintiffs are not entitled to recover from

 Orthoped iatrics.

                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE

         If Orthopediatrics was negligent, which it denies, Plaintiffs, in the exercise of

 ordinary care, could have avoided the consequences of any alleged negligence and

 Plaintiffs are, therefore, not entitled to recover from Orthopediatrics.

                        TWENTY-EIGHT AFFIRMATIVE DEFENSE

         Orthopediatrics raises the defenses of estoppel, !aches and/or waiver.

                        TWENTY-NINTH AFFIRMATIVE DEFENSE

         Orthopediatrics reserves the right to amend this Answer by adding defenses,

 counterclaims, cross-claims, or by instituting third party demands as additional facts are

 obtained through investigation and discovery.

                           THIRTIETH AFFIRMATIVE DEFENSE

         Orthopediatrics pleads the terms, conditions, and warnings contained in the

 materials which accompanied the product at issue as if copied herein in extenso.

                         THIRTY-FIRST AFFIRMATIVE DEFENSE

         Any duty to warn Plaintiffs of the risks and hazards associated with the product at

 issue was discharged by providing adequate warning to physicians, an intermediary

 between Orthopediatrics and any patient.         The learned intermediary doctrine bars

 Plaintiffs' recovery of any damages.

                       THIRTY-SECOND AFFIRMATIVE DEFENSE

         Orthopediatrics affirmatively alleges that any claims or damages sustained by

 Plaintiffs were caused or contributed to by the non-foreseeable misuse, abuse, or

 abnormal use of the product by any other parties, persons, firms, corporations, or legal

 entities.

                         THIRTY-THIRD AFFIRMATIVE DEFENSE

        Orthopediatrics affirmatively alleges that the product was and is safe, not

 unreasonably dangerous, and fully complied with all applicable rules and regulations at

 the time the product was manufactured.
Case 5:20-cv-01324-EEF-MLH Document 3-1 Filed 10/12/20 Page 9 of 13 PageID #: 58




                        THIRTY-FOURTH AFFIRMATIVE DEFENSE

        Orthopediatrics avers that the product at issue was free of all redhibitory vices or

 defects.

                         THIRTY-FIFTH AFFIRMATIVE DEFENSE

        The claimed injuries and/or damages of Plaintiffs are so remote, speculative, or

 contingent that Plaintiffs' claims must be barred on public policy grounds.

                         THIRTY-SIXTH AFFIRMATIVE DEFENSE

        At all times, Defendant's acts or omissions were privileged, justified , fair and

 undertaken in the good faith exercise of a valid business purpose.

                        THIRTY-SEVENTH AFFIRMATIVE DEFENSE

        Plaintiffs' damages, if any, are subject to an offset in the amount of any

 reimbursement received as a result of any insurance or other health benefits plan, or any

 amounts paid for by any insurance or other health benefits plan.

                        THIRTY-EIGHTH AFFIRMATIVE DEFENSE

        Plaintiffs' claims are barred, in whole or in part, because any injuries or damages

 allegedly sustained were caused by a preexisting or unrelated medical condition,

 disease, or illness.

                         THIRTY-NINTH AFFIRMATIVE DEFENSE

        Plaintiffs' claims are barred , in whole or in part, because defendant acted in good

 faith at all relevant times and gave adequate warn ings of all known or reasonably

 knowable risks associated with the use of its product.

                           FORTIETH AFFIRMATIVE DEFENSE

        Plaintiffs' claims are barred in whole or in part because there is no private right of

 action concern ing matters regulated by the Food and Drug Adm inistration under

 applicable federal laws, regulations and rules.

                         FORTY-FIRST AFFIRMATIVE DEFENSE

        Federal law preempts Plaintiffs' claims. As such, Plaintiffs' claims are barred in

 whole or in part by the deference given to the primary jurisdiction of the Food and Drug

 Administration over the subject medical device under applicable federal laws, regulations

 and rules. Plaintiffs have asserted claims for relief which, if granted, would constitute an
Case 5:20-cv-01324-EEF-MLH Document 3-1 Filed 10/12/20 Page 10 of 13 PageID #: 59




  impermissible burden by this Court on Federal laws, regulations and policies relating to

 the development and marketing of products, in violation of the Supremacy Clause, Article

 VI ot the Constitution of the United States.

                         FORTY-SECOND AFFIRMATIVE DEFENSE

          Plaintiffs had full knowledge of the risks and possible adverse effects pertaining to

  use of the product, as well as the risks relative to the subject product, and part or all of the

  injuries, damages and/or losses, if any, sustained by Plaintiffs arose from and were

  caused by such risks , of which Plaintiffs were aware and that were vo luntarily accepted

  and assumed by Plaintiffs, and for that reason Plaintiffs' recovery, if any, should be

  diminished, reduced , offset or barred by Plaintiffs' assumption of the risks and/or

  informed consent.

                                  DEMAND FOR JURY TRIAL

          Defendant reasserts its demand for a jury trial as to all issues.

          WHEREFORE, Defendant, Orthopediatrics US Distribution Corporation , prays

  that this Answer to the Petition for Damages be deemed good and sufficient, and that all

  issues be tried by a jury, and after due proceedings, that all claims brought against

  Orthopediatrics US Distribution Corporation, be dismissed, with prejudice , at Plaintiffs'

  cost.

                                              Respectfully submitted,




                                              D. · SELL HOLWADEL (#16975)
                                              BRUCE R. HOEFER, JR. (#6889)
                                              LYDIA HABLISTON TOSO (#12873)
                                              PHILLIP J. REW (#25843)
                                              HEATHER E. REZNIK {#29175)
                                              400 Poydras Street, Suite 2450
                                              New Orleans, Louisiana 70130
                                              Telephone: 504.581.2606
                                              Facsimile:   504.525.1488
                                              Attorneys for Orthopediatrics US
                                              Distribution Corporation
Case 5:20-cv-01324-EEF-MLH Document 3-1 Filed 10/12/20 Page 11 of 13 PageID #: 60




                                 CERTIFICATE OF SERVICE

          hereby certify that a copy of the foregoing pleading has been served upon

  counsel for all parties to this proceeding via facsimile, and/or e-mail, and/or by depositing

  in the United States mail, properly addressed and first class postage prepaid , on this 10th

  day of February 2020.
Case 5:20-cv-01324-EEF-MLH Document 3-1 Filed 10/12/20 Page 12 of 13 PageID #: 61




                st
               1 JUDICIAL DISTRICT COURT FOR THE PARISH OF CADDO

                                     STATE OF LOUISIANA

  NO.:     621353                                                               DIV.: "C"

               TINA ATOE, INDIVIDUALLY AND AS NATURAL TUTRIX/
         GUARDIAN FOR AND ON BEHALF OF HER MINOR CHILD,

                                           VERSUS

     ORTHOPEDIATRICS US DISTRIBUTION CORP., ORTHOPEDlfJ:--Rl&S-e = · i'CD
          CHRINERS HOSPITAL FOR CHILDREN, ORTHOFIX, I C. ~fill_. aa.&
             DR. KALAN MCCLARY AKA DR. KAYLAN MCCLl RY
                                                                                FEB 14 2020
  FILED: - - - - - - - -
                                            DEPUTY CLERK

                    REQUEST FOR WRITTEN NOTICE OF SIGNING
           OF ANY ORDER OR JUDGMENT OR SETTING OF TRIAL OR HEARING

           NOW       INTO      COURT,      through      undersigned       counsel,      comes

  Orthopediatrics US Distribution Corporation, Defendant in the above entitled and

  numbered proceeding, and pursuant to Articles 1571 and 1572 of the Louisiana Code of

  Civil Procedure, request notification at least ten (10) days in advance of any date fixed for

  any trial or hearing in this matter.

           Further, pursuant to Articles 1913 and 1914 of the Louisiana Code of Civil

  Procedure, Orthopediatrics US Distribution Corporation requests notification through

  undersigned counsel of any order or judgment or the setting of any hearing entered in this

  cause.

                                            Respectfully submitted ,

                                            AD   !VIS HOEFER HOLWADEL, LLC


                                              . ·U ELL HOLWADEL (#16975)
                                            B      E R. HOEFER, JR. (#6889)
                                            LYDIA HABLISTON TOSO (#12873)
                                            PHILLIP J. REW (#25843)
                                            HEATHER E. REZNIK (#29175)
                                            400 Poydras Street, Suite 2450
                                            New Orleans, Louisiana 70130
                                            Telephone: 504.581.2606
                                            Facsimile:   504.525.1488
                                            Attorneys for Orthopediatrics US
                                            Distribution Corporation
Case 5:20-cv-01324-EEF-MLH Document 3-1 Filed 10/12/20 Page 13 of 13 PageID #: 62




                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing pleading has been served upon

  counsel for all parties to this proceeding via facsimile, and/or e-mail, and/or by depositing

  in the United States mail, properly addressed and first class postage prepaid, on this 10th

  day of February 2020.
